Exhibit 10.1

LINCOLN NATIONAL CORPORATION

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

For Senior Management Committee (Other than CEO) &

Corporate Leadership Group

 

Terms in bold defined on cover sheet

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is by and between
Lincoln National Corporation (“LNC”) on behalf of itself and its affiliates, and
the named Grantee (the “Grantee”), and evidences the grant on the specified
Grant Date (the “Grant Date”) of Restricted Stock Units (“RSUs”) to Grantee, and
Grantee’s acceptance of the RSUs, in accordance with the terms and provisions of
the Lincoln National Corporation 2014 Incentive Compensation Plan effective May
22, 2014 (the “Plan”) and this Agreement.  LNC and Grantee agree as follows: 

 

1. Number of Shares Granted.  Grantee is awarded the specified number of RSUs
subject to the terms and restrictions as set forth in the Plan and in this
Agreement.  In the event an adjustment pursuant to Section 10(c) of the Plan is
required, the number of RSUs awarded under this Agreement and/or the number of
shares of LNC common stock (the “Shares”) delivered pursuant to RSUs granted
under this Agreement shall be adjusted in accordance with Section 10(c) of the
Plan.  All RSUs after such adjustment (and/or Shares deliverable pursuant to
RSUs granted under this Agreement) shall be subject to the same restrictions
applicable to such RSUs (and/or Shares issuable pursuant to an RSU granted under
this Agreement) before the adjustment.

2. Vesting of Restricted Stock Units.  Subject to Paragraph 8, below, the RSUs
shall vest upon the earliest to occur of the following dates (such date, the
“Vesting Date”), provided Grantee remains in Service (defined in Paragraph 10,
below) through such date:

(a)



100% as of the third anniversary of the Grant Date; or

(b)



100% as of the date on which the Grantee has a Separation from Service (defined
in Paragraph 10, below) on account of Total Disability (defined in Paragraph 10,
below); or

(c)



100% as of the date of the Grantee’s death; or

(d)



100% as of the date of the Grantee’s involuntary Separation from Service other
than for Cause (defined in Paragraph 10, below), provided such Separation from
Service occurs within two years after a Change of Control pursuant to the
definition in effect on the day immediately preceding such Change of Control; or

(e)



Pro-rata as of the date Grantee’s position is Job Eliminated, as that term is
defined under the LNC Severance Pay Plan, and Grantee incurs a



Page 1

1745976-1

--------------------------------------------------------------------------------

 

Separation from Service;  provided,  however, that on or prior to the
fifty-second (52nd) day following such Separation from Service, Grantee executes
an Agreement, Waiver and General Release in form and substance satisfactory to
LNC and all revocation periods applicable to such release have expired without
such release having been revoked; or

(f)



Pro-rata as of the date on which Grantee Retires (defined in Paragraph 10,
below).

The number of RSUs vesting pro-rata upon an event described in
Subparagraphs 2(e) or (f) shall be calculated by taking a fraction where the
denominator is equal to the number of days during the three-year period
beginning on the Grant Date and ending on the third anniversary of the Grant
Date (such three-year period, the “Vesting Period”), and the numerator is equal
to the number of days that the Grantee provided Service during the Vesting
Period, with this award multiplied by such fraction (rounding up the nearest
whole RSU).

In the event that Grantee has a Separation from Service prior to the vesting of
RSUs as set forth above, other than under the circumstances described in
Subparagraphs 2(b) through (f), the RSUs shall be forfeited and automatically
transferred back to LNC.  Upon forfeiture, Grantee shall have no further rights
in such RSUs or Shares deliverable pursuant to an RSU granted hereunder.

3. Dividend Equivalent Rights.   No cash dividends shall be payable with respect
to the RSUs.  Instead, for each RSU, Grantee shall have a dividend equivalent
right (“DER”).  The DER shall entitle the Grantee to additional RSUs on each
date that dividends are paid on Shares while the RSU is outstanding.  The number
of RSUs to be credited on a dividend payment date based on each DER shall equal
the number (or fraction thereof) obtained by dividing the aggregate dividend
that would have been paid if the RSUs had been outstanding Shares by the Fair
Market Value of a Share on the date of the payment of the dividend.  DERs have
the same restrictions as the underlying RSUs.

4. Distribution of Shares.    Except as provided below, a Share shall be
distributed to Grantee (or to Grantee’s estate) for every vested RSU (including
RSUs credited based on DERs), on or within 60 days after the Vesting Date. 

If Grantee’s RSUs vest pursuant to Subparagraph 2(e), above, such Shares shall
be distributed to Grantee on the business day on or first following the
fifty-fifth (55th) day after such involuntary Separation from Service.

Once a Share has been issued with respect to an RSU pursuant to this Agreement
and the Plan, the Grantee shall have no further rights with respect to the RSU. 

Notwithstanding anything in this Paragraph 4 to the contrary, in the case of a
Key Employee (defined below) who is eligible for Retirement at any time prior to
the third anniversary of the Grant Date, a distribution upon the Key Employee’s
Separation from Service shall be made on the date that is six (6) months after
the date on which the Key Employee has a Separation from Service.  A “Key
Employee” means an employee who, as of his Separation from Service from LNC or
its affiliates, is treated as a “specified employee” under



Page 2

1745976-1

--------------------------------------------------------------------------------

 

Code section 409A(a)(2)(B)(i) (i.e., a key employee as defined in Code
section 416(i) without regard to paragraph (5) thereof).  Key Employees shall be
determined in accordance with Code section 409A.

5. Tax Withholding.   LNC will require Grantee to remit an amount equal to any
tax withholding required by federal, state, or local law on the value of the
RSUs at such time as LNC is required to withhold such amounts.  In accordance
with procedures established by the Committee, Grantee may satisfy any required
tax withholding payments in any combination of cash, certified check, or Shares
 (including the surrender of Shares held by the Grantee or those that would
otherwise be issued in settlement of this award).  Any surrendered or withheld
Shares will constitute satisfaction of any required tax withholding to the
extent of their Fair Market Value.

6. Voting Rights.  Grantee shall have no voting rights with respect to RSUs.

7. Transferability.    Neither the RSUs granted under this Agreement, nor any
interest or right therein or part thereof, shall be transferred, sold, pledged,
hypothecated, margined or otherwise encumbered by the Grantee, except by will or
the laws of descent and distribution.   

8. Cancellation/Rescission of Award after Vesting or Distribution/Termination
for Cause.    

(a)If Grantee’s Service is terminated for Cause,  any Shares distributed in
settlement of this award during the six (6) month period prior to such
termination for Cause shall be rescinded and any such Shares not yet delivered
in settlement of this award shall be cancelled without further action by the
Compensation Committee of the LNC Board of Directors (the “Committee”) or its
delegate. 

(b)If Grantee fails to comply with the non-competition, non-solicitation,
non-disparagement, or non-disclosure provisions described in Subparagraphs 9(a),
9(b), 9(c), and 9(d), below, before Shares are distributed in settlement of
this award, this award shall be cancelled without further action by the
Committee or its delegate. 

(c)If requested by LNC, at the time Shares are to be distributed pursuant to
this Agreement, Grantee shall certify in a form acceptable to LNC that Grantee
is in compliance with the terms and conditions described in Subparagraphs 9(a),
9(b), 9(c), and 9(d), below.    Grantee’s failure to comply with
Subparagraphs 9(a) through 9(d) at any time from the Grant Date through the six
(6) month period after the date Shares are distributed in settlement of the RSUs
shall cause such Shares to be rescinded. 

(d)(1)  LNC shall notify Grantee in writing of any such rescission: (A) in the
case of Subparagraph 8(a), not later than 90 days after such termination for
Cause; and (B)   not later than 180 days after LNC obtains knowledge of
Grantee’s failure to comply with Subparagraphs 9(a), 9(b), 9(c), or 9(d),
below. 

(2)  Within ten (10) days after receiving a rescission notice from
LNC: (A) Grantee must surrender to LNC the Shares acquired upon settlement of
this  award; or (B) if



Page 3

1745976-1

--------------------------------------------------------------------------------

 

such Shares have been sold or transferred, (i) Grantee must make a payment to
LNC of the proceeds from such sale or transfer, or (ii) if there are no proceeds
from such transfer, Grantee must make a payment to LNC equal to the Fair Market
Value of such Shares on the date of such transfer.  

In all cases, Grantee shall pay to LNC the gross amount of any gain realized or
payment received (not net of any withholding or other taxes paid by Grantee) as
a result of the RSUs.          

9.



Covenants.

(a) Non-Competition.  Grantee may not become employed by, work on behalf of, or
otherwise render services that are the same or similar to the services rendered
by Grantee to the business unit(s) for which Grantee provided Service or
otherwise had responsibilities for at the time of his/her termination to any
other organization or business that competes with or provides, or is planning to
provide, the same or similar products and/or services.  Grantee understands and
agrees that this restriction is nationwide in scope. 

(b) Non-Solicitation.  Grantee shall not directly or indirectly hire, manage,
solicit, or recruit any employees, agents, financial planners, salespeople,
financial advisors, vendors, or service providers of LNC (including, but not
limited to, doing a “lift-out” of same) whom Grantee had hired, managed,
supervised, or otherwise became familiar with as a result of his/her Service.

(c) Non-Disparagement.  Grantee shall not (1) make any public statements
regarding his/her Service (other than factual statements concerning the dates of
Service and positions held) or his/her termination or Retirement from LNC that
are not agreed to by LNC, such approval not to be unreasonably withheld or
delayed; and (2) disparage LNC or any of its affiliates, its and their
respective employees, executives, officers, or Boards of Directors.

(d) Non-Disclosure & Ideas Provision.  Grantee shall not, without prior written
authorization from LNC, disclose to anyone outside LNC, or use in other than
LNC’s business, any trade secrets or confidential and/or proprietary information
received from or on behalf of, developed for, or otherwise relating to the
business of, LNC.  Furthermore, Grantee agrees to disclose and assign to LNC all
rights and interest in any invention or idea that Grantee developed or helped
develop for actual or related business, research, or development work during the
period of Grantee’s Service.

Notwithstanding anything herein to the contrary,  LNC may, in its discretion,
waive Grantee’s compliance with Subparagraphs 9(a), 9(b), 9(c), or 9(d) in whole
or part in any individual case.  Moreover, if Grantee’s Service is terminated by
LNC other than for Cause, a failure by Grantee to comply with the provisions of
Subparagraph 9(a), above, after such termination shall not in and of itself
cause rescission if the Shares were distributed in settlement of the RSUs prior
to Grantee’s date of termination.    

10. Definitions.  As used in this Agreement:





Page 4

1745976-1

--------------------------------------------------------------------------------

 

“Cause” means a conviction of a felony or any fraudulent or willful misconduct
by Grantee that is materially and demonstrably injurious to the business or
reputation of LNC or its affiliates.   With respect to a Grantee who is a member
of LNC’s Senior Management Committee, Cause shall be determined in the sole
discretion of the Committee.  For any other Grantee, Cause shall be determined
in the sole discretion of LNC’s Chief Human Resources Officer.

“Retires” or “Retirement” means Grantee’s Separation from Service from LNC or
any Subsidiary at age 55 or older with at least five (5) years of Service.

“Service” means Grantee’s continuous service as a common law employee of, or as
a  planner with a full-time agent’s contract with, LNC or any Subsidiary.  
 Service as a common law employee is the period of time Grantee is on the
payroll of LNC or a Subsidiary but prior to the time the Grantee has had a
Separation from Service.  Service as a planner is the period of time Grantee’s
full-time agent’s contract is in effect but prior to the time the Grantee has
had a Separation from Service.

 “Separation from Service” has the meaning given such term in Code section 409A
and the regulations issued thereunder. 

“Subsidiary” means a corporation in which LNC has ownership of at least
twenty-five percent.

“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience.  In addition, the disability must have lasted
six (6) months and be expected to continue for at least six (6) more months or
be expected to continue unto death.    

11. Compliance with Securities Laws.    Shares shall not be issued with
respect to RSUs unless the issuance and delivery of such Shares shall comply
with all relevant provisions of state and federal laws, rules and regulations,
and, in the discretion of LNC, shall be further subject to the approval of
counsel for LNC with respect to that compliance. 

12. Incorporation of Plan Terms.  This award is subject to the terms and
conditions of the Plan.  Such terms and conditions of the Plan are incorporated
into and made a part of this Agreement by reference.  In the event of any
conflicts between the provisions of this Agreement and the terms of the Plan,
the terms of the Plan will control.  Capitalized terms used but not defined in
this Agreement shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning. 

IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the effective date set out above.

 





Page 5

1745976-1

--------------------------------------------------------------------------------

 

LINCOLN NATIONAL CORPORATION

 

By:     /s/ Dennis R. Glass

Dennis R. Glass

President and Chief Executive Officer

 

 

Restricted Stock Unit Grant, Plan No. 88

3 Year Cliff Vesting

SMC & CLG



Page 6

1745976-1

--------------------------------------------------------------------------------